OPINION — AG — ** COUNT BOARD OF EQUALIZATION — QUALIFICATIONS — APPOINTMENT ** 68 O.S. 15.38 [68-15.38] WHICH PROVIDES THAT ONE MEMBER OF THE COUNTY BOARD OF EQUALIZATION SHALL LIVE IN THE COUNTY SEAT OF THE COUNTY, IS 'NOT' WITHIN THE RESTRICTIVE TITLE OF SAID AMENDMENT ACT OF 1945; AND THEREFORE IS, IS VOID AND INEFFECTIVE AS BEING IN VIOLATION OF THAT PART OF ARTICLE V, SECTION 57
(OKLAHOMA CONSTITUTION) WHICH PROVIDES THAT " EVERY ACT OF THE LEGISLATURE SHALL EMBRACE BUT ONE SUBJECT, WHICH SHALL BE CLEARLY EXPRESSED IN THE TITLE * * * ". (APPOINTMENT, RESIDENCY) CITE: 68 O.S. 15.38 [68-15.38] (JAMES C. HARKIN)